On Rehearing. July 19, 1893.
Per Curiam.
On the hearing of an order to show cause it has been conclusively established that the appeal considered and disposed of in the opinion in the above-entitled action was so con*502sidered and disposed of on a pretended return; no return, in fact, having been made by the clerk of the district court. This was not known to this court, of course, until after the opinion had been filed, nor was it within the knowledge of respondent’s counsel. As the court had no jurisdiction of the cause, it is now ordered that the pretended return be stricken from the files, and that the order heretofore made, whereby the order of the court below denying plaintiffs’ motion for a new trial was reversed, be set aside and vacated.
(Opinion published 55 N. W. Hep. 1119.)